Exhibit 10.4

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

INVESTOR AGREEMENT

By and Between

JOHNSON & JOHNSON INNOVATION-JJDC, INC.

AND

ACHILLION PHARMACEUTICALS, INC.

Dated as of July 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

Definitions

     1   

2.

 

Registration Rights

     7     

2.1

  

Required Registration

     7     

2.2

  

Shelf Takedown Request

     9     

2.3

  

Company Registration

     9     

2.4

  

Underwritten Required Registration

     10     

2.5

  

Revocation of Required Registration

     11     

2.6

  

Effective Required Registrations

     11     

2.7

  

Continuous Effectiveness of Registration Statement

     12     

2.8

  

Obligations of the Company

     12     

2.9

  

Furnish Information

     15     

2.10

  

Expenses

     15     

2.11

  

Indemnification

     15     

2.12

  

SEC Reports

     18     

2.13

  

Assignment of Registration Rights

     18   

3.

 

Restrictions on Beneficial Ownership

     18     

3.1

  

Standstill

     18   

4.

 

Restrictions on Dispositions

     19     

4.1

  

Lock-Up

     19     

4.2

  

Certain Tender Offers

     20   

5.

 

Voting Agreement

     20     

5.1

  

Voting of Securities

     20     

5.2

  

Certain Extraordinary Matters

     21     

5.3

  

Quorum

     22   

6.

 

Termination of Certain Rights and Obligations

     22     

6.1

  

Termination of Registration Rights Term

     22     

6.2

  

Termination of Standstill Term

     22     

6.3

  

Termination of Lock-Up Term

     23     

6.4

  

Termination of Voting Agreement Term

     23     

6.5

  

Effect of Termination

     23   

7.

 

Miscellaneous

     24     

7.1

  

Governing Law; Submission to Jurisdiction

     24     

7.2

  

Waiver

     24     

7.3

  

Notices

     24   



--------------------------------------------------------------------------------

 

7.4

  

Entire Agreement

     24     

7.5

  

Amendments

     25     

7.6

  

Headings; Nouns and Pronouns; Section References

     25     

7.7

  

Severability

     25     

7.8

  

Assignment

     25     

7.9

  

Successors and Assigns

     25     

7.10

  

Counterparts

     25     

7.11

  

Third Party Beneficiaries

     25     

7.12

  

No Strict Construction

     25     

7.13

  

Remedies

     25     

7.14

  

Specific Performance

     26     

7.15

  

No Conflicting Agreements

     26     

7.16

  

Use of Proceeds

     26     

7.17

  

No Publicity

     26     

7.18

  

Limitation of Liability

     26   

Exhibit A – Form of Irrevocable Proxy

  

Exhibit B – Notices

  

 

- ii -



--------------------------------------------------------------------------------

INVESTOR AGREEMENT

THIS INVESTOR AGREEMENT (this “Agreement”) is made as of                  ,
2015, by and among Johnson & Johnson Innovation-JJDC, Inc., a New Jersey
corporation with its principal place of business at 410 George Street, New
Brunswick, New Jersey 08901 (“Investor”) and Achillion Pharmaceuticals, Inc.
(the “Company”), a Delaware corporation with its principal place of business at
300 George Street, New Haven, CT 06511.

WHEREAS, the Stock Purchase Agreement, dated as of May 19, 2015 by and between
the Investor and the Company (the “Purchase Agreement”) provides for the
issuance and sale by the Company to the Investor, and the purchase by the
Investor, of a number of shares (such shares, the “Purchased Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”);

WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement, the Investor and the Company have agreed upon certain rights
and restrictions as set forth herein with respect to the Purchased Shares and
other securities of the Company beneficially owned by the Investor and its
Affiliates, and it is a condition to the closing under the Purchase Agreement
that this Agreement be executed and delivered by the Investor and the Company;
and

WHEREAS, simultaneously with the execution of the Purchase Agreement, the
Company and Janssen Pharmaceuticals, Inc. (“Janssen”), an Affiliate of the
Investor, entered into the Collaboration Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Affiliate” shall mean, with respect to any Person, another Person that
controls, is controlled by or is under common control with such Person;
provided, that with respect to the Investor, “Affiliate” shall mean the
Investor’s subsidiaries that are wholly-owned directly or indirectly, by the
Investor and any Person that wholly-owns, directly or indirectly, the Investor;
provided further, that with respect to the Investor, the term “Affiliate” shall
not include any employee benefit plan of the Investor. A Person shall be deemed
to control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise. Without limiting the generality of the foregoing, a Person shall be
deemed to control another Person if any of the following conditions is met:
(i) in the case of corporate entities, direct or indirect ownership of more than
fifty percent (50%) of the stock or shares having the right to vote for the
election of directors, and (ii) in the case of non-corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the equity interest with
the power to direct the management and policies of such non-corporate entities.
For the purposes of this Agreement, in no event shall the Investor or any of its
Affiliates be deemed Affiliates of the Company or any of its Affiliates, nor
shall the Company or any of its Affiliates be deemed Affiliates of the Investor
or any of its Affiliates.



--------------------------------------------------------------------------------

(b) “Agreement” shall have the meaning set forth in the Preamble to this
Agreement, including all Exhibits attached hereto.

(c) “Beneficial owner,” “beneficially owns,” “beneficial ownership” and terms of
similar import used in this Agreement shall, with respect to a Person, have the
meaning set forth in Rule 13d-3 under the Exchange Act (i) assuming the full
conversion into, and exercise and exchange for, shares of Common Stock of all
Common Stock Equivalents beneficially owned by such Person and (ii) determined
without regard for the number of days in which such Person has the right to
acquire such beneficial ownership.

(d) “Business Day” shall mean a weekday on which banking institutions in the
United States are generally open for business.

(e) “Change of Control” shall occur if: (a) any Third Party acquires directly or
indirectly the beneficial ownership of any voting security of the Company, or if
the percentage ownership of such person or entity in the voting securities of
the Company is increased through stock redemption, cancellation or other
recapitalization, and immediately after such acquisition or increase such Third
Party is, directly or indirectly, the beneficial owner of voting securities
representing more than fifty percent (50%) of the total voting power of all of
the then outstanding voting securities of the Company; (b) a merger,
consolidation, recapitalization, or reorganization of the Company is
consummated, other than any such transaction, which would result in stockholders
or equity holders of the Party immediately prior to such transaction, owning at
least fifty percent (50%) of the outstanding securities of the surviving entity
(or its parent entity) immediately following such transaction; (c) the
stockholders or equity holders of the Company approve a plan of complete
liquidation of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than pursuant
to the transaction described above or to an Affiliate; (d) individuals who, as
of the date hereof, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company (provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was recommended or approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board of Directors of the Company); or (e) the sale or transfer
to a Third Party of (i) all or substantially all of the Company’s assets taken
as a whole or (ii) a majority of the Company’s assets which relate to the
Collaboration Agreement, is effected.

(f) “Closing Date” shall have the meaning set forth in the Purchase Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(g) “Collaboration Agreement” shall mean the Collaboration and License
Agreement, of even date herewith, between Janssen and the Company.

(h) “Common Stock” shall have the meaning set forth in the Preamble to this
Agreement.

(i) “Common Stock Equivalents” shall mean any options, warrants or other
securities or rights convertible into or exercisable or exchangeable for,
whether directly or following conversion into or exercise or exchange for other
options, warrants or other securities or rights, shares of Common Stock or any
swap, hedge or similar agreement or arrangement that transfers in whole or in
part, the economic risk of ownership of, or voting or other rights of, the
Common Stock.

(j) “Company” shall have the meaning set forth in the Preamble to this
Agreement.

(k) “Demand Request” shall have the meaning set forth in Section 2.1.

(l) “Disposition” or “Dispose of” shall mean any (i) pledge, sale, contract to
sell, sale of any option or contract to purchase, purchase of any option or
contract to sell, grant of any option, right or warrant for the sale of, or
other disposition of or transfer of any shares of Common Stock, or any Common
Stock Equivalents, including, without limitation, any “short sale” or similar
arrangement, or (ii) swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of shares of Common Stock, whether any such swap or transaction is
to be settled by delivery of securities, in cash or otherwise.

(m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

(n) “Extraordinary Matter” shall have the meaning set forth in Section 5.2.

(o) “Filing Date” shall mean (i) with respect to any Registration Statement to
be filed on Form S-1 (or any applicable successor form), sixty (60) days after
receipt by the Company of a Demand Request for such Registration Statement and
(ii) with respect to any Registration Statement to be filed on Form S-3 (or any
applicable successor form), thirty (30) Business Days after receipt by the
Company of a Demand Request for such Registration Statement.

(p) “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or country or any
supranational organization of which any such country is a member.

 

- 3 -



--------------------------------------------------------------------------------

(q) “Holders” shall mean (but, in each case, only for so long as such Person
remains an Affiliate of the Investor) the Investor and any Permitted Transferee
thereof, if any, in accordance with Section 2.13.

(r) “Initiating Holder” shall have the meaning set forth in Section 2.4.

(s) “Interference” shall have the meaning set forth in Section 2.6.

(t) “Investor” shall have the meaning set forth in the Preamble to this
Agreement.

(u) “Irrevocable Proxy” shall have the meaning set forth in Section 5.1.

(v) “Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

(w) “Lock-Up Securities” shall have the meaning set forth in Section 4.1.

(x) “Lock-Up Term” shall mean the period from and after the date of this
Agreement until the occurrence of any event set forth in Section 6.3.

(y) “Modified Clause” shall have the meaning set forth in Section 7.7.

(z) “Offeror” shall have the meaning set forth in Section 6.2.

(aa) “Other Holders” shall mean any Person having rights to participate in a
registration of the Company’s securities.

(bb) “Permitted Transferee” shall mean (i) a controlled Affiliate of the
Investor that is wholly owned, directly or indirectly, by the Investor, or
(ii) a controlling Affiliate of the Investor (or any controlled Affiliate of
such controlling Affiliate) that wholly owns, directly or indirectly, the
Investor, or the acquiring Person in the case of a Change of Control of the
Investor; it being understood that for purposes of this definition “wholly
owned” shall mean an Affiliate in which the Investor owns, or an Affiliate that
owns, as applicable, directly or indirectly, at least ninety-nine percent
(99%) of the outstanding capital stock of such Affiliate or the Investor, as
applicable.

(cc) “Permitted Transferee Irrevocable Proxy” shall have the meaning set forth
in Section 5.1.

(dd) “Person” shall mean any individual, limited liability company, partnership,
firm, corporation, association, trust, unincorporated organization, government
or any department or agency thereof or other entity, as well as any syndicate or
group that would be deemed to be a Person under Section 13(d)(3) of the Exchange
Act.

 

- 4 -



--------------------------------------------------------------------------------

(ee) “Prospectus” shall mean the prospectus forming a part of any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all amendments (including post-effective amendments) and including
all material incorporated by reference or explicitly deemed to be incorporated
by reference in such prospectus.

(ff) “Purchase Agreement” shall have the meaning set forth in the Preamble to
this Agreement, and shall include all Exhibits attached thereto.

(gg) “Purchased Shares” shall have the meaning set forth in the Preamble to this
Agreement, and shall be adjusted for (i) any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization and (ii) any Common
Stock issued as (or issuable upon the exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange or in replacement of, the Purchased Shares.

(hh) “registers,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such Registration Statement or document by the SEC.

(ii) “Registrable Securities” shall mean (i) the Purchased Shares, together with
any shares of Common Stock issued in respect thereof as a result of any stock
split, stock dividend, share exchange, merger, consolidation or similar
recapitalization and (ii) any Common Stock issued as (or issuable upon the
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange or in replacement of, the
shares of Common Stock described in clause (i) of this definition, excluding in
all cases, however, (A) any Registrable Securities if and after they have been
transferred to a Permitted Transferee in a transaction in connection with which
registration rights granted hereunder are not assigned, (B) any Registrable
Securities sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction, or (C) if the Investor and its
Affiliates together own less than five percent (5%) of the Shares of Then
Outstanding Common Stock, Purchased Shares eligible for resale pursuant to Rule
144(b)(1)(i) under the Securities Act.

(jj) “Registration Expenses” shall mean all expenses incurred by the Company in
connection with any Required Registration pursuant to Section 2.1 or Company’s
compliance with Section 2.8, including, without limitation, all registration and
filing fees, fees and expenses of compliance with securities or blue sky Laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications) or any Registrable Securities), expenses of printing
(i) certificates for any Registrable Securities in a form eligible for deposit
with the Depository Trust Company or (ii) Prospectuses if the printing of
Prospectuses is requested by Holders, messenger and delivery expenses, fees and
disbursements of counsel for the Company and its independent certified public
accountants (including the expenses of any management review, cold comfort
letters or any special audits required by or incident to such performance and
compliance), Securities Act liability insurance (if the Company elects to obtain
such insurance), the reasonable fees and expenses of any special experts
retained by the Company in connection with such registration, fees and expenses
of other Persons retained by the Company and the reasonable fees and expenses
(such fees and expenses not to exceed $75,000) of one (1) counsel for the
Holders of Registrable Securities in each Required Registration, selected by the

 

- 5 -



--------------------------------------------------------------------------------

Holders of a majority of the Registrable Securities to be included in such
Required Registration. In addition, the Company will pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Purchased Shares to be registered on each securities exchange, if any, on which
equity securities issued by the Company are then listed or the quotation of such
securities on any national securities exchange on which equity securities issued
by the Company are then quoted.

(kk) “Registration Notice” shall have the meaning set forth in Section 2.3

(ll) “Registration Rights Term” shall mean the period from and after the
expiration of the Lock-Up Term until the occurrence of any event set forth in
Section 6.1.

(mm) “Registration Statement” shall mean any registration statement of the
Company under the Securities Act that covers any of the Registrable Securities
pursuant to the provisions of this Agreement, including the related Prospectus,
all amendments and supplements to such registration statement (including
post-effective amendments), and all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
Registration Statement.

(nn) “Required Period” with respect to a Required Registration shall mean the
earlier of (i) the date on which all Registrable Securities covered by such
Required Registration are sold pursuant thereto and (ii) one-hundred twenty
(120) days following the first day of effectiveness of the Registration
Statement for such Required Registration, in each case subject to extension as
set forth herein; provided, however, that in no event will the Required Period
expire prior to the expiration of the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 promulgated thereunder;
provided, further, however, that (i) such one-hundred twenty (120) day period
shall be extended for a period of time equal to the period the Holder refrains,
at the request of an underwriter of Common Stock (or other securities) of the
Company, from selling any securities included in such registration, and (ii) in
the case of any registration of Registrable Securities on Form S-3 that are
intended to be offered on a continuous or delayed basis, subject to compliance
with applicable SEC rules, such one hundred twenty (120) day period shall be
extended, if necessary, to keep the Registration Statement effective until the
earlier of (A) such time as all such Registrable Securities registered on such
Registration Statement are sold or (B) all such Registrable Securities on such
Registration Statement may be sold in any three month period pursuant to Rule
144.

(oo) “Required Registration” shall have the meaning set forth in Section 2.1.

(pp) “SEC” shall mean the United States Securities and Exchange Commission.

(qq) “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

- 6 -



--------------------------------------------------------------------------------

(rr) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities pursuant to this
Agreement.

(ss) “Shares of Then Outstanding Common Stock” shall mean, at any time, the
issued and outstanding shares of Common Stock at such time, as well as all
capital stock issued and outstanding as a result of any stock split, stock
dividend, or reclassification of Common Stock distributable, on a pro rata
basis, to all holders of Common Stock.

(tt) “Shelf Registration Statement” shall have the meaning set forth in Section
2.2.

(uu) “Standstill Parties” shall have the meaning set forth in Section 3.1.

(vv) “Standstill Term” shall mean the period from and after the date of this
Agreement until the occurrence of any event set forth in Section 6.2.

(ww) “Third Party” shall mean any Person (other than a Governmental Authority)
other than the Investor, the Company or any of their respective Affiliates.

(xx) “Underwritten Registration” or “Underwritten Offering” shall mean a
registration in which Registrable Securities are sold to an underwriter for
reoffering to the public.

(yy) “Violation” shall have the meaning set forth in Section 2.11(a).

(zz) “Voting Agreement Term” shall mean the period from and after the date of
this Agreement until the occurrence of any event set forth in Section 6.4.

2. Registration Rights.

2.1 Required Registration. If, during the Registration Rights Term (or prior to
the Registration Rights Term in the event of the filing of a Registration
Statement that will not become effective until the Registration Rights Term has
begun), the Company receives from any Holder or Holders a written request or
requests (each, a “Demand Request”) that the Company file a Registration
Statement under the Securities Act to effect the registration (a “Required
Registration”) of Registrable Securities, the Company shall use all reasonable
efforts to file a Registration Statement covering such Holders’ Registrable
Securities as soon as practicable (and by the applicable Filing Date) and shall
use all reasonable efforts to, as soon as practicable thereafter, effect the
registration of the Registrable Securities to permit or facilitate the sale and
distribution in an Underwritten Offering of all or such portion of such Holder’s
or Holders’ Registrable Securities as are specified in such Demand Request,
subject however, to the conditions and limitations set forth herein; provided
however, that the Company shall not be obligated to effect any registration of
Registrable Securities upon receipt of a Demand Request pursuant to this
Section 2.1 if:

(a) the Company has already completed two (2) Required Registrations;

 

- 7 -



--------------------------------------------------------------------------------

(b) (i) in the event that the market value of all Registrable Securities
outstanding is equal to or greater than forty million dollars ($40,000,000), the
market value of the Registrable Securities proposed to be included in the
registration, based on the average closing price during the ten (10) consecutive
trading days period prior to the making of the Demand Request, is less than
forty million dollars ($40,000,000) or (ii) in the event that the market value
of all Registrable Securities outstanding is less than forty million dollars
($40,000,000), the market value of the Registrable Securities proposed to be
included in the registration, based on the average closing price during the ten
(10) consecutive trading days period prior to the making of the Demand Request,
is less than the lesser of (x) twenty million dollars ($20,000,000) or (y) the
total market value of Registrable Securities outstanding;

(c) the Company furnishes to the Holders a certificate signed by an authorized
officer of the Company stating that (i) within sixty (60) days of receipt of the
Demand Request under this Section 2.1, the Company expects to file a
registration statement for the public offering of securities for the account of
the Company (other than a registration of securities (x) issuable pursuant to an
employee stock option, stock purchase or similar plan, (y) issuable pursuant to
a merger, exchange offer or a transaction of the type specified in Rule 145(a)
under the Securities Act or (z) in which the only securities being registered
are securities issuable upon conversion of debt securities which are also being
registered), provided, that the Company is actively employing good faith efforts
to cause such registration statement to become effective, or (ii) the Company is
engaged in a material transaction or has an undisclosed material corporate
development, in either case, which would be required to be disclosed in the
Registration Statement, and in the good faith judgment of the Company’s Board of
Directors, such disclosure would be materially detrimental to the Company and
its stockholders at such time (in which case, the Company shall disclose the
matter as promptly as reasonably practicable and thereafter file the
Registration Statement, and each Holder agrees not to disclose any information
about such material transaction to Third Parties until such disclosure has
occurred or such information has entered the public domain other than through
breach of this provision by such Holder), provided, however, that the Company
shall have the right to defer the filing of the Registration Statement pursuant
to this subsection only twice in any twelve (12) month period and such deferral
may not exceed a period of more than sixty (60) days in the aggregate during
such twelve-month period;

(d) the Company has, within the twelve (12) month period preceding the date of
the Demand Request, already effected one (1) Required Registration for any
Holder pursuant to this Section 2.1; or

(e) at any time during the period between the Company’s receipt of the Demand
Request and the completion of the Required Registration, any Holder is in breach
of or has failed to cause its Affiliates to comply with the obligations and
restrictions of Sections 3 or 4 of this Agreement, the Company has provided
notice of such breach to a Holder and such breach or failure is ongoing and has
not been remedied; it being understood that (i) a one-time, inadvertent and de
minimis breach of Section 4 shall not be deemed to be a breach of the
obligations and restrictions under Section 4 for purposes of this Section 2.1(e)
and (ii) a de minimis breach of Section 3.1(a) hereof, or an inadvertent breach
of Section 3.1(g) hereof arising from informal discussions covering general
corporate or other business matters the purpose of which is not intended to
effectuate or lead to any of the actions referred to in paragraphs (a) through
(f) of Section 3.1, shall not be deemed to be a breach of the obligations and
restrictions under Section 3.1 for purposes of this Section 2.1(e).

 

- 8 -



--------------------------------------------------------------------------------

2.2 Shelf Takedown Request. At any time the Company has an effective shelf
registration statement pursuant to Rule 415 of the Securities Act (a “Shelf
Registration Statement”) with respect to a Holder’s Registrable Securities, by
notice to the Company specifying the intended method or methods of disposition
thereof, the Investor may make a written request to the Company to effect a
public offering of all or a portion of such Holder’s Registrable Securities that
may be registered under such Shelf Registration Statement, and as soon as
practicable the Company shall amend or supplement the Shelf Registration
Statement as necessary for such purpose.

2.3 Company Registration.

(a) Until the seventh (7th) anniversary of the expiration of the Lock-Up Term,
the Company shall notify (“Registration Notice”) the Holders in writing at least
five (5) Business Days prior to (i) the filing of any registration statement
(other than any registration effected solely to implement an employee benefit
plan or a transaction to which Rule 145 is applicable, Form S-4, Form S-8, or
any successor forms thereto or other form not available for registering the
Registrable Securities for sale to the public and any related Prospectuses,
amendments or supplements thereto) or (ii) in the case of a Shelf Registration
Statement (including a previously filed Shelf Registration Statement), the
anticipated pricing or trade date and will afford each Holder an opportunity,
subject to the terms and conditions of this Agreement, to include in such
registration statement or sale transaction the number of Registrable Securities
then held by such Holder that such Holder wishes to include in such registration
statement. Each Holder desiring to include in any such registration statement or
sale transaction all or any part of the Registrable Securities held by such
Holder shall, within ten (10) Business Days after receipt of the Registration
Notice (“Registration Notice Period”), so notify the Company in writing, and in
such notification, inform the Company of the number of Registrable Securities
such Holder wishes to include in such registration statement or sale
transaction. The Company may not sell any securities pursuant to such
registration statement until the Registration Notice Period has expired. If a
Holder decides not to include Registrable Securities in any registration
statement thereafter filed by the Company, such Holder shall nevertheless
continue to have the right to include Registrable Securities in any subsequent
registration statement or registration statements as may be filed by the Company
with respect to offerings of its securities (either by the Company or by its
stockholders), all upon the terms and conditions set forth herein.

(b) Each Holder shall keep confidential and not disclose to any third party
(i) its receipt of any Registration Notice and (ii) any information regarding
the proposed offering as to which such notice is delivered, except as required
by law, regulation or as compelled by subpoena.

(c) If a registration pursuant to this Section 2.3 is an Underwritten Offering,
the right of any such Holder to include Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. The Company and all Holders
proposing to distribute their Registrable Securities through such underwriting
shall

 

- 9 -



--------------------------------------------------------------------------------

enter into an underwriting agreement in customary form with the managing
underwriter or underwriters selected for such underwriting. Notwithstanding any
other provision of this Section 2, if the managing underwriter for the
Underwritten Offering determines in good faith that marketing factors require a
limitation of the number of shares of Registrable Securities to be included in
such Underwritten Offering and advises the Holders of such determination in
writing, such Underwritten Offering shall include (i) first, all securities
proposed to be included in the Underwritten Offering by the Company,
(ii) second, all Registrable Securities of the Holders allocated, if the amount
is less than all the Registrable Securities requested to be sold, pro rata on
the basis of the total number of Registrable Securities held by such Holders;
and (iii) third, as many other securities proposed to be included in the
Underwritten Offering by any Other Holders, allocated pro rata among such Other
Holders, on the basis of the amount of securities requested to be included
therein by such Other Holder so that the total amount of securities to be
included in such Underwritten Offering is the full amount that, in the written
opinion of such managing underwriter, can be sold without materially and
adversely affecting the success of such Underwritten Offering.

(d) Notwithstanding the foregoing, the Company shall have the right to terminate
or withdraw any registration initiated by it under this Section 2.3 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.

2.4 Underwritten Required Registration. If, pursuant to Section 2.1, the Holders
intend to distribute the Registrable Securities covered by their request by
means of an underwriting, the Holders shall so advise the Company as a part of
their request made pursuant to Section 2.1. The underwriter(s) will be selected
by the Company, subject to approval by a majority in interest of the Holders
initiating the Required Registration hereunder (such Holder(s) initiating the
registration request, the “Initiating Holders”), which approval shall not be
unreasonably withheld or delayed. With respect to any Required Registration of
Registrable Securities requested pursuant to Section 2.1 that is an Underwritten
Offering, the Company may also (i) propose to sell shares of Common Stock on its
own behalf and (ii) provide written notice of such Required Registration to
Other Holders and permit all such Other Holders who request to be included in
the Required Registration to include any or all Company securities held by such
Other Holders in such Required Registration on the same terms and conditions as
the Registrable Securities. If a registration pursuant to Section 2.1 is an
Underwritten Offering, the right of any Holder to include its Registrable
Securities in the Underwritten Offering shall be conditioned upon such Holder’s
participation in such Underwritten Offering and the inclusion of such Holder’s
Registrable Securities to the extent provided herein. All Holders requesting the
inclusion of their Registrable Securities in such Underwritten Offering pursuant
to Section 2.1 shall (together with the Company as provided in Section 2.8(h))
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such Underwritten Offering. Notwithstanding any other
provision of this Section 2, if the managing underwriter for such Underwritten
Offering pursuant to Section 2.1 determines in good faith that marketing factors
require a limitation of the number of shares of Registrable Securities to be
included in such Underwritten Offering and advises the Initiating Holders of
such determination in writing, then the Company shall so advise all Holders
which requested inclusion of their Registrable Securities in such Underwritten
Offering, and such Underwritten Offering shall include (i) first, all
Registrable Securities of the Holders allocated, if the amount is less than all
the Registrable Securities

 

- 10 -



--------------------------------------------------------------------------------

requested to be sold, pro rata on the basis of the total number of Registrable
Securities held by such Holders; and (ii) second, as many other securities
proposed to be included in the Underwritten Offering by the Company and any
Other Holders, allocated pro rata among the Company and such Other Holders, on
the basis of the amount of securities requested to be included therein by the
Company and each such Other Holder so that the total amount of securities to be
included in such Underwritten Offering is the full amount that, in the written
opinion of such managing underwriter, can be sold without materially and
adversely affecting the success of such Underwritten Offering; provided,
however, that the number of shares of Registrable Securities to be included in
such Underwritten Offering shall not be reduced unless all other securities are
first entirely excluded from such Underwritten Offering.

2.5 Revocation of Required Registration. With respect to one (1) Required
Registration only, the Holders of at least a majority of the Registrable
Securities to be included in a Registration Statement with respect to such
Required Registration may, at any time prior to the effective date of such
Registration Statement, on behalf of all Holders of all Registrable Securities
requested to be included therein, revoke the request to have Registrable
Securities included therein and revoke the request for such Required
Registration by providing a written notice to the Company, in which case such
Required Registration that has been revoked will be deemed not to have been
effected and will not count as a Required Registration for purposes of
Section 2.1 (i) if, and only if, the Holders of Registrable Securities which had
requested inclusion of Registrable Securities in such Required Registration
promptly reimburse the Company for all Registration Expenses incurred by the
Company in connection with such Required Registration. Notwithstanding the
foregoing sentence, the parties agree and acknowledge that the Holders of a
majority of the Registrable Securities requested to be included in such Required
Registration, may revoke any Required Registration (without any obligation to
reimburse the Company for Registration Expenses incurred in connection
therewith) if such revocation is based on (i) a material adverse change in
circumstances with respect to the Company and its subsidiaries, taken as a
whole, caused by an act or failure to act by the Company or any of its
subsidiaries and not known to any Holder at the time the Required Registration
was first made, (ii) the Company’s failure to comply in any material respect
with its obligations hereunder, or (iii) a decrease in the total number of
Registrable Securities that may be included by the Holders in a Required
Registration under Section 2.4 such that the number of Registrable Securities
that may be included in such Required Registration is less than seventy-five
percent (75%) of all Registrable Securities which the Holders requested to be
included in such Required Registration and any such revocation based on an event
described in (i), (ii) or (iii) above shall be exercisable at any time and shall
not be counted as the one (1) revocation of a Required Registration permitted by
the first sentence of this Section 2.5.

2.6 Effective Required Registrations. A Required Registration will not be deemed
to be effected for purposes of Section 2.1(a) if the Registration Statement for
such Required Registration has (a) not been declared effective by the SEC or
(b) become effective in accordance with the Securities Act and the rules and
regulations thereunder and not been kept effective for the Required Period. In
addition, if after such Registration Statement has been declared or becomes
effective, (i) the offering of Registrable Securities pursuant to such
Registration Statement is interfered with by any stop order, injunction, or
other order or requirement of the SEC or other governmental agency or court such
that the continued offer and sale of Registrable Securities being offered
pursuant to such Registration Statement would violate

 

- 11 -



--------------------------------------------------------------------------------

applicable Law and such stop order, injunction or other order or requirement of
the SEC or other governmental agency or court does not result from any act or
omission of any Holder whose Registrable Securities are registered pursuant to
such Registration Statement (an “Interference”) and (ii) any such Interference
is not cured within ninety (90) days thereof, such Required Registration will be
deemed not to have been effected and will not count as a Required Registration.
In the event such Interference occurs and is cured, the Required Period relating
to such Registration Statement will be extended by the number of days of such
Interference, including the date such Interference is cured.

2.7 Continuous Effectiveness of Registration Statement. The Company will use all
reasonable efforts to cause each Registration Statement filed pursuant to this
Section 2 to be declared effective by the SEC or to become effective under the
Securities Act as promptly as practicable and to keep each such Registration
Statement that has been declared or becomes effective continuously effective for
the Required Period.

2.8 Obligations of the Company. Whenever required under Section 2.1 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities sought to be included therein; provided that at least
five (5) Business Days prior to filing any Registration Statement or Prospectus
or any amendments or supplements thereto, the Company shall furnish to the
Holders of the Registrable Securities covered by such Registration Statement,
their counsel and the managing underwriter copies of all such documents proposed
to be filed, and any such Holder shall have the opportunity to comment on any
information pertaining solely to such Holder and its plan of distribution that
is contained therein and the Company shall make the corrections reasonably
requested by such Holder or the managing underwriter with respect to such
information prior to filing any such Registration Statement or amendment;

(b) prepare and file with the SEC such amendments and post-effective amendments
to any Registration Statement and any Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the Required
Period, and cause the Prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such registration
statement for the Required Period; provided that at least five (5) Business Days
prior to filing any such amendments and post effective amendments or supplements
thereto, the Company shall furnish to the Holders of the Registrable Securities
covered by such Registration Statement, their counsel and the managing
underwriter copies of all such documents proposed to be filed, and any such
Holder or managing underwriter shall have the opportunity to comment on any
information pertaining solely to such Holder and its plan of distribution that
is contained therein and the Company shall make the corrections reasonably
requested by such Holder and the managing underwriter with respect to such
information prior to filing any such Registration Statement or amendment;

 

- 12 -



--------------------------------------------------------------------------------

(c) furnish to the Holders of Registrable Securities covered by such
Registration Statement and the managing underwriter such numbers of copies of
such Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
prospectus or free writing prospectus) in conformity with the requirements of
the Securities Act, and such other documents as they may reasonably request in
order to facilitate the disposition of Registrable Securities owned by them;

(d) notify the Holders of Registrable Securities covered by such Registration
Statement, promptly after the Company shall receive notice thereof, of the time
when such Registration Statement becomes or is declared effective or when any
amendment or supplement or any Prospectus forming a part of such Registration
Statement has been filed;

(e) notify the Holders of Registrable Securities covered by such Registration
Statement promptly of any request by the SEC for the amending or supplementing
of such Registration Statement or Prospectus or for additional information and
promptly deliver to such Holders copies of any comments received from the SEC;

(f) notify the Holders promptly of any stop order suspending the effectiveness
of such Registration Statement or Prospectus or the initiation of any
proceedings for that purpose, and use all reasonable efforts to obtain the
withdrawal of any such order or the termination of such proceedings;

(g) use all reasonable efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky Laws of such jurisdictions as shall be reasonably requested by the
Holders, use all reasonable efforts to keep each such registration or
qualification effective, including through new filings, or amendments or
renewals, during the Required Period, and notify the Holders of Registrable
Securities covered by such Registration Statement of the receipt of any written
notification with respect to any suspension of any such qualification; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act;

(h) in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of the Underwritten Offering pursuant to which such
Registrable Securities are being offered;

(i) use all reasonable efforts to obtain: (A) at the time of effectiveness of
the Registration Statement covering such Registrable Securities, a “cold comfort
letter” from the Company’s independent certified public accountants covering
such matters of the type customarily covered by “cold comfort letters” as the
underwriters may reasonably request; and (B) at the time of any underwritten
sale pursuant to such Registration Statement, a “bring-down comfort letter,”
dated as of the date of such sale, from the Company’s independent certified
public accountants covering such matters of the type customarily covered by
“bring-down comfort letters” as the underwriters may reasonably request.

 

- 13 -



--------------------------------------------------------------------------------

(j) promptly notify each Holder of Registrable Securities covered by such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement or
any offering memorandum or other offering document includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and promptly prepare a supplement or
amendment to such Prospectus or file any other required document so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus will not contain an untrue statement of material fact or omit to
state any fact necessary to make the statements therein not misleading;

(k) permit any Holder of Registrable Securities covered by such Registration
Statement, which Holder in its reasonable judgment could reasonably be deemed to
be an underwriter with respect to the Underwritten Offering pursuant to which
such Registrable Securities are being offered, or to be a controlling Person of
the Company, to reasonably participate in the preparation of such Registration
Statement and to require the insertion therein of information to the extent
concerning such Holder, furnished to the Company in writing, which in the
reasonable judgment of such Holder and its counsel should be included;

(l) in connection with any Underwritten Offering, use all reasonable efforts to
obtain an opinion or opinions addressed to the underwriter or underwriters in
customary form and scope from counsel for the Company;

(m) upon reasonable notice and during normal business hours, subject to the
Company receiving customary confidentiality undertakings or agreements from any
Holder of Registrable Securities covered by such Registration Statement or other
person obtaining access to Company records, documents, properties or other
information pursuant to this subsection (m), make available for inspection by a
representative of such Holder and any underwriter participating in any
disposition of such Registrable Securities and any attorneys or accountants
retained by any such Holder or underwriter, relevant financial and other
records, pertinent corporate documents and properties of the Company, and use
all reasonable efforts to cause the officers, directors and employees of the
Company to supply all information reasonably requested by any such
representative, underwriter, attorneys or accountants in connection with the
Registration Statement;

(n) with respect to one (1) Required Registration which includes Registrable
Securities the market value of which is at least forty million United States
dollars ($40,000,000), participate, to the extent requested by the managing
underwriter, in efforts extending for no more than three (3) days scheduled by
such managing underwriter and reasonably acceptable to the Company’s senior
management, to sell the Registrable Securities being offered pursuant to such
Required Registration (including participating during such period in customary
“roadshow” meetings with prospective investors);

(o) use all reasonable efforts to comply with all applicable rules and
regulations of the SEC relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act, provided that the Company will be deemed
to have complied with this Section 2.8(o) with respect to such earning
statements if it has satisfied the provisions of Rule 158;

 

- 14 -



--------------------------------------------------------------------------------

(p) if requested by the managing underwriter or any selling Holder, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or any selling Holder reasonably
requests to be included therein, with respect to the Registrable Securities
being sold by such selling Holder, including, without limitation, the purchase
price being paid therefor by the underwriters and with respect to any other
terms of the Underwritten Offering of Registrable Securities to be sold in such
offering, and promptly make all required filings of such prospectus supplement
or post-effective amendment;

(q) cause the Registrable Securities covered by such Registration Statement to
be listed on each securities exchange, if any, on which equity securities issued
by the Company are then listed; and

(r) reasonably cooperate with each selling Holder and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with filings required to be made with the
Financial Industry Regulatory Authority, Inc., if any.

2.9 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself and the Registrable Securities
held by it as shall be reasonably necessary to effect the registration of such
Holder’s Registrable Securities.

2.10 Expenses. Except as specifically provided herein, all Registration Expenses
shall be borne by the Company. All Selling Expenses incurred in connection with
any registration hereunder shall be borne by the Holders of Registrable
Securities covered by a Registration Statement, pro rata on the basis of the
number of Registrable Securities registered on their behalf in such Registration
Statement.

2.11 Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

(a) The Company shall indemnify and hold harmless each Holder including
Registrable Securities in any such Registration Statement, any underwriter (as
defined in the Securities Act) for such Holder and each Person, if any, who
controls such Holder or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of Exchange Act and the officers, directors,
owners, agents and employees of such controlling Persons, against any and all
losses, claims, damages or liabilities (joint or several) to which they may
become subject under any securities Laws including, without limitation, the
Securities Act, the Exchange Act, or any other statute or common law of the
United States or any other country or political subdivision thereof, or
otherwise, including the amount paid in settlement of any litigation commenced
or threatened (including any amounts paid pursuant to or in settlement of claims
made under the indemnification or contribution provisions of any underwriting or
similar agreement entered into by such Holder in connection with any offering or
sale of securities covered by this Agreement),

 

- 15 -



--------------------------------------------------------------------------------

and shall promptly reimburse them, as and when incurred, for any legal or other
expenses incurred by them in connection with investigating any claims and
defending any actions, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (each, a “Violation”):
(i) any untrue statement or alleged untrue statement of a material fact
contained in or incorporated by reference into such Registration Statement,
including any preliminary prospectus or final prospectus contained therein or
any free writing prospectus or any amendments or supplements thereto, or in any
offering memorandum or other offering document relating to the offering and sale
of such securities, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities Law, or any rule or regulation promulgated under any
state securities Law; provided however, the Company shall not be liable in any
such case for any such loss, claim, damage, liability or action to the extent
that it (A) arises out of or is based upon a Violation which occurs solely in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder; or (B) is caused by
such Holder’s disposition of Registrable Securities during any period during
which such Holder is obligated to discontinue any disposition of Registrable
Securities as a result of any stop order suspending the effectiveness of any
registration statement or prospectus with respect to Registrable Securities of
which such Holder has received written notice. The Company shall pay, as
incurred, any legal or other expenses reasonably incurred by any Person intended
to be indemnified pursuant to this Section 2.11(a), in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this
Section 2.11(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without
consent of the Company, which consent shall not be unreasonably withheld.

(b) Each Holder including Registrable Securities in a registration statement
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the registration statement, each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the officers, directors, owners, agents and
employees of such controlling Persons, any underwriter, any other Holder selling
securities in such registration statement and any controlling Person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
(joint or several) to which any of the foregoing Persons may become subject,
under liabilities (or actions in respect thereto) which arise out of or are
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation: (i) arises out of or is based upon a Violation which occurs
solely in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by such Holder; or
(ii) is caused by such Holder’s disposition of Registrable Securities during any
period during which such Holder is obligated to discontinue any disposition of
Registrable Securities as a result of any stop order suspending the
effectiveness of any registration statement or prospectus with respect to
Registrable Securities of which such Holder has received written notice. Each
such Holder shall pay, as incurred, any legal or other expenses reasonably
incurred by any Person intended to be indemnified pursuant to this
Section 2.11(b), in connection with investigating or defending any such loss,
claim, damage, liability or action; provided however, that the indemnity
agreement contained in this Section 2.11(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Holder, which consent shall not be
unreasonably withheld.

 

- 16 -



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 2.11 of
notice of the commencement of any action (including any action by a Governmental
Authority), such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.11, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain its own counsel, with
the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 2.11, but the omission so to deliver written notice to the indemnifying
party shall not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 2.11.

(d) In order to provide for just and equitable contribution to joint liability
in any case in which a claim for indemnification is made pursuant to this
Section 2.11 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case notwithstanding the fact that this Section 2.11
provided for indemnification in such case, the Company and each Holder of
Registrable Securities shall contribute to the aggregate losses, claims, damages
or liabilities to which they may be subject (after contribution from others) in
proportion to the relative fault of the Company, on the one hand, and such
Holder, severally, on the other hand; provided, however, that in any such case,
no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation; provided
further, however, that in no event shall any contribution under this
Section 2.11(d) on the part of any Holder exceed the net proceeds received by
such Holder from the sale of Registrable Securities giving rise to such
contribution obligation, except in the case of willful misconduct or fraud by
such Holder.

(e) The obligations of the Company and the Holders under this Section 2.11 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement and otherwise.

 

- 17 -



--------------------------------------------------------------------------------

2.12 SEC Reports. With a view to making available to the Holders the benefits of
Rule 144 under the Securities Act and any other rule or regulation of the SEC
that may at any time permit a Holder to sell Registrable Securities of the
Company to the public without registration or pursuant to a registration on Form
S-3, for so long as any Holder owns Purchased Shares, the Company agrees to:

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144; and

(b) furnish to any Holder, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC (exclusive of Rule 144A) which permits the selling of any Purchased
Shares without registration or pursuant to Form S-3.

2.13 Assignment of Registration Rights. The rights to cause the Company to
register any Registrable Securities pursuant to this Agreement may be assigned
in whole or in part (but only with all restrictions and obligations set forth in
this Agreement) by a Holder to a Permitted Transferee which acquires at least
1,000,000 Registrable Securities (subject to adjustment in the event of any
stock split, stock dividend, share exchange, merger, consolidation or similar
recapitalization) from such Holder; provided, however, (a) such Holder shall,
within five (5) days prior to such transfer, furnish to the Company written
notice of the name and address of such Permitted Transferee, details of its
status as a Permitted Transferee and details of the Registrable Securities with
respect to which such registration rights are being assigned, (b) the Permitted
Transferee, prior to or simultaneously with such transfer or assignment, shall
agree in writing to be subject to and bound by all restrictions and obligations
set forth in this Agreement, (c) the Investor shall continue to be bound by all
restrictions and obligations set forth in this Agreement and (d) such transfer
or assignment shall be effective only if immediately following such transfer or
assignment the further disposition of such Registrable Securities by the
Permitted Transferee is restricted under the Securities Act and other applicable
securities Law.

3. Restrictions on Beneficial Ownership.

3.1 Standstill. During the Standstill Term neither the Investor nor any of its
Affiliates (collectively, the “Standstill Parties”) shall (and the Investor
shall cause its Affiliates not to), except as expressly approved or invited in
writing by the Company:

(a) directly or indirectly, acquire beneficial ownership of Shares of Then
Outstanding Common Stock and/or Common Stock Equivalents, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Common Stock
and/or Common Stock Equivalents; provided, however, that notwithstanding the
provisions of this Section 3.1(a), if the number of shares constituting Shares
of Then Outstanding Common Stock is reduced or if the aggregate ownership of the
Standstill Parties is increased as a result of (i) the participation in any
offering by the Company of any securities offered pro-rata to all stockholders
of the Company or (ii) a repurchase by the Company of Shares of Then Outstanding
Common Stock, stock split, stock dividend or a recapitalization of the Company,
the Standstill Parties shall not be required to dispose of any of their holdings
of Shares of Then Outstanding Common Stock even though such action resulted in
the Standstill Parties’ beneficial ownership increasing;

(b) directly or indirectly, seek to have called any meeting of the stockholders
of the Company, propose or nominate for election to the Company’s Board of
Directors any person whose nomination has not been approved by a majority of the
Company’s Board of Directors or cause to be voted in favor of such person for
election to the Company’s Board of Directors any Shares of Then Outstanding
Common Stock;

 

- 18 -



--------------------------------------------------------------------------------

(c) directly or indirectly, solicit proxies or consents or become a participant
in a solicitation (as such terms are defined in Regulation 14A under the
Exchange Act) in opposition to the recommendation of a majority of the Company’s
Board of Directors with respect to any matter, or seek to advise or influence
any Person, with respect to voting of any Shares of Then Outstanding Common
Stock of the Company;

(d) deposit any Shares of Then Outstanding Common Stock in a voting trust or
subject any Shares of Then Outstanding Common Stock to any arrangement or
agreement with respect to the voting of such Shares of Then Outstanding Common
Stock;

(e) publicly propose (i) any merger, consolidation, business combination, tender
or exchange offer, purchase of the Company’s assets or businesses, or similar
transaction involving the Company or (ii) any recapitalization, restructuring,
liquidation or other extraordinary transaction with respect to the Company;

(f) act in concert with any Third Party to take any action in clauses
(a) through (e) above, or form, join or in any way participate in a
“partnership, limited partnership, syndicate, or other group” within the meaning
of Section 13(d)(3) of the Exchange Act; or

(g) enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in (a) through (e) above;
provided, however, that (A) nothing in the foregoing clause (b) shall prohibit
the Investor from proposing to the Company’s Nominating and Corporate Governance
Committee (and not pursuant to the advance notice provisions set forth in the
Company’s bylaws), in a confidential, nonpublic manner, potential director
candidates for consideration by the Company’s Nominating and Corporate
Governance Committee, which candidates the Investor believes would be in the
best interest of the Company and its stockholders; and (B) nothing contained in
this Section 3.1 prohibits the Investor or its Affiliates from acquiring a
company or business that owns Shares of Then Outstanding Common Stock and/or
Common Stock Equivalents provided that any such securities of the Company so
acquired will be subject to the provisions of this Section 3.

4. Restrictions on Dispositions.

4.1 Lock-Up. During the Lock-Up Term, without the prior approval of the Company,
the Investor shall not, and shall cause its Affiliates not to, Dispose of
(x) any of the Purchased Shares, together with any shares of Common Stock issued
in respect thereof as a result of any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization, and (y) any Common
Stock issued as (or issuable upon the exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange or in replacement of, the shares of Common Stock described in clause
(x) of this sentence (collectively, the “Lock-Up Securities”); provided,
however, that the foregoing shall not prohibit the Investor from
(A) transferring Lock-Up Securities to a Permitted Transferee or (B) Disposing
of any Lock-Up Securities in order to reduce the beneficial ownership of the
Standstill Parties to 19.9%, or such lesser percentage as advised in good faith
and in writing by the Investor’s

 

- 19 -



--------------------------------------------------------------------------------

certified public accountants that would be necessary pursuant to applicable
accounting rules and guidelines so as to not require the Investor to include in
its financial statements its portion of the Company’s financial results, of the
Shares of Then Outstanding Common Stock.

4.2 Certain Tender Offers. Notwithstanding any other provision of this
Section 4, this Section 4 shall not prohibit or restrict any Disposition of
Shares of Then Outstanding Common Stock and/or Common Stock Equivalents by the
Standstill Parties into (a) a tender offer by a Third Party which is not opposed
by the Company’s Board of Directors (but only after the Company’s filing of a
Schedule 14D-9, or any amendment thereto, with the SEC disclosing the
recommendation of the Company’s Board of Directors with respect to such tender
offer) or (b) an issuer tender offer by the Company.

5. Voting Agreement.

5.1 Voting of Securities. During the Voting Agreement Term, other than as
permitted by Section 5.2 with respect to Extraordinary Matters, in any vote or
action by written consent of the stockholders of the Company (including, without
limitation, with respect to the election of directors), the Investor shall, and
shall cause any Permitted Transferees to, vote or execute a written consent with
respect to the Purchased Shares, in the sole discretion of the Investor, either
(a) in accordance with the recommendation of the Company’s Board of Directors or
(b) in the case of a meeting of stockholders, if the Investor or a Permitted
Transferee has delivered written notice to the Company at any time prior to the
vote on any given matter (but in any event not less than five (5) Business Days
prior to such vote), setting forth its intent to vote pursuant to this clause
(b), in the same proportion as the votes cast by all other holders of all
classes of voting securities of the Company (as estimated by the inspector of
election immediately prior to the closing of the polls with respect to the vote
on any given matter, subject to adjustment for the inspector of election’s final
tabulation of votes cast). In the event that the Investor or a Permitted
Transferee does not deliver timely written notice to the Company as provided in
Section 5.1(b), such Person shall be deemed to have elected to vote the
Purchased Shares of the Company as to which it is entitled to vote as provided
in clause (a) above. In furtherance of this Section 5.1, the Investor hereby
irrevocably appoints the Company and any individuals designated by the Company
(such designated individuals to be limited to the Chairman, Chief Executive
Officer, Chief Financial Officer or Secretary of the Company), and each of them
individually, as the attorneys, agents and proxies, with full power of
substitution and re-substitution in each of them, for the Investor, and in the
name, place and stead of the Investor, to vote (or cause to be voted) in such
manner as set forth in this Section 5.1 (but in any case, (i) in accordance with
any written instruction from the Investor, properly delivered under this
Section 5.1, to vote as contemplated by clause (b) above, and (ii) excluding any
matter that is an Extraordinary Matter described in Section 5.2) with respect to
the Purchased Shares to which the Investor is or may be entitled to vote at any
meeting of the Company held after the date hereof, whether annual or special and
whether or not an adjourned meeting (the “Irrevocable Proxy”). This Irrevocable
Proxy is coupled with an interest, shall be irrevocable and binding on any
successor in interest of the Investor and shall not be terminated by operation
of law upon the occurrence of any event. This Irrevocable Proxy shall operate to
revoke and render void any prior proxy as to voting securities heretofore
granted by the Investor which is inconsistent herewith. Notwithstanding the
foregoing, the Irrevocable Proxy shall be effective if, at any annual or special
meeting of the stockholders of the Company and at any adjournments or
postponements of any such meetings, the Investor (A) fails to appear or

 

- 20 -



--------------------------------------------------------------------------------

otherwise fails to cause its voting securities of the Company to be counted as
present for purposes of calculating a quorum, or (B) fails to vote such voting
securities in accordance with this Section 5.1, in each case at least two
(2) Business Days prior to the date of such stockholders’ meeting. The
Irrevocable Proxy shall terminate upon the earlier of the expiration or
termination of the Voting Agreement Term. The Investor shall cause any Permitted
Transferee to promptly execute and deliver to the Company an irrevocable proxy,
substantially in the form of Exhibit A attached hereto, and irrevocably appoint
the Company and any individuals designated by the Company, and each of them
individually, with full power of substitution and resubstitution, as its
attorney, agent and proxy to vote (or cause to be voted) such Purchased Shares
of the Company as to which such Permitted Transferee is entitled to vote, in
such manner as each such attorney, agent and proxy or his substitute shall in
its, his or her sole discretion deem appropriate or desirable with respect to
the matters set forth in this Section 5.1 (the “Permitted Transferee Irrevocable
Proxy”). The Investor acknowledges, and shall cause any Permitted Transferees to
acknowledge, that any such proxy executed and delivered shall be coupled with an
interest, shall constitute, among other things, an inducement for the Company to
enter into this Agreement, shall be irrevocable and binding on any successor in
interest of such Permitted Transferee and shall not be terminated by operation
of Law upon the occurrence of any event. Such proxy shall operate to revoke and
render void any prior proxy as to any voting securities of the Company
heretofore granted by such Permitted Transferee, to the extent it is
inconsistent herewith. The Investor acknowledges and agrees that it shall be a
condition to any proposed transfer of voting securities of the Company by the
Investor to such Permitted Transferee that such Permitted Transferee execute and
deliver to the Company a Permitted Transferee Irrevocable Proxy, and that any
purported transfer shall be void and of no force or effect if such Permitted
Transferee Irrevocable Proxy is not so executed and delivered at the closing of
such transfer. Such proxy shall terminate upon the earlier of the expiration or
termination of the Voting Agreement Term. The Investor acknowledges and agrees
that it shall be a condition to any proposed transfer of voting securities of
the Company by the Investor to any Permitted Transferee during the Voting
Agreement Term that such Permitted Transferee shall agree in writing to be
subject to and bound by all restrictions and obligations set forth in this
Section 5.1.

In the event the Company’s stockholders are permitted to act by written consent,
the Company and the Investor shall each negotiate in good faith with the other
provisions as consistent as possible with the foregoing to govern the voting of
the Investor’s and its Permitted Transferees’ Shares of Then Outstanding Common
Stock as closely as practicable to the foregoing.

5.2 Certain Extraordinary Matters. The Investor and its Permitted Transferees
may vote, or execute a written consent with respect to, any or all of the voting
securities of the Company as to which they are entitled to vote or execute a
written consent, as they may determine in their sole discretion, with respect to
the following matters (each such matter being an “Extraordinary Matter”):

(a) any transaction which would result in a Change of Control;

(b) any issuance of Common Stock presented to stockholders for approval (which
for avoidance of doubt shall not include the approval of any stock option,
employee stock purchase or similar equity plan, or any amendment thereto,
whether or not for the purpose of establishing or increasing the number of
shares of Common Stock that may be awarded or sold thereunder); and

(c) any liquidation or dissolution of the Company.

 

- 21 -



--------------------------------------------------------------------------------

5.3 Quorum. In furtherance of Section 5.1, the Investor shall be, and shall
cause each of its Permitted Transferees to be, present in person or represented
by proxy at all meetings of stockholders to the extent necessary so that all
voting securities of the Company as to which they are entitled to vote shall be
counted as present for the purpose of determining the presence of a quorum at
such meeting.

6. Termination of Certain Rights and Obligations.

6.1 Termination of Registration Rights Term. Except for Section 2.11, which
shall survive until the expiration of any applicable statutes of limitation,
Section 2 shall terminate automatically and have no further force or effect upon
the earliest to occur of:

(a) the seventh (7th) anniversary of the expiration of the Lock-Up Term;

(b) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(c) a liquidation or dissolution of the Company.

6.2 Termination of Standstill Term. Section 3 shall terminate and have no
further force or effect, upon the earliest to occur of:

(a) the date [**] months after of the Closing Date;

(b) provided that none of the Standstill Parties has materially violated
Section 3.1(d) or (f) with respect to any other Person or group (an “Offeror”)
referred to in this Section 6.2, the date on which an Offeror publicly announces
a tender, exchange or other offer for the Company’s Common Stock that, if
consummated, would result in a Change of Control of the Company;

(c) the date that the Company enters into a letter of intent relating to a
Change of Control of the Company, announces its intent to do so or announces
that it is pursuing a transaction that would result in a Change of Control of
the Company;

(d) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(e) a liquidation or dissolution of the Company;

provided, however, that if Section 3 terminates due to clauses (b) or (c) above
and such agreement is abandoned and no other similar transaction has been
announced and not abandoned or terminated within ninety (90) days thereafter,
the restrictions contained in Section 3 shall again be applicable until
otherwise terminated pursuant to this Section 6.2.

 

- 22 -



--------------------------------------------------------------------------------

6.3 Termination of Lock-Up Term. Section 4 shall terminate and have no further
force or effect upon the earliest to occur of:

(a) the date [**] months after of the Closing Date;

(b) the expiration or earlier valid termination of the Collaboration Agreement;

(c) the consummation by an Offeror of a Change of Control of the Company, which,
in the case of a tender offer, shall be deemed to occur upon the commencement of
a tender offer for all outstanding shares of Common Stock;

(d) the date on which the Investor and any Permitted Transferees together
beneficially own less than five percent (5%) of the Shares of Then Outstanding
Common Stock;

(e) a liquidation or dissolution of the Company; and

(f) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act.

6.4 Termination of Voting Agreement Term. Section 5 shall terminate and have no
further force or effect upon the earliest to occur of:

(a) the date [**] months after the Closing Date;

(b) the expiration or earlier valid termination of the Collaboration Agreement;

(c) the consummation by an Offeror of a Change of Control of the Company, which,
in the case of a tender offer, shall be deemed to occur upon the commencement of
a tender offer for all outstanding shares of Common Stock;

(d) the date on which the Investor and any Permitted Transferees together
beneficially own less than five percent (5%) of the Shares of Then Outstanding
Common Stock;

(e) a liquidation or dissolution of the Company; and

(f) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act.

6.5 Effect of Termination. No termination pursuant to any of Sections 6.1, 6.2,
6.3 or 6.4 shall relieve any of the parties (or the Permitted Transferee, if
any) for liability for breach of or default under any of their respective
obligations or restrictions under any terminated provision of this Agreement,
which breach or default arose out of events or circumstances occurring or
existing prior to the date of such termination.

 

- 23 -



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the Laws of the State of Delaware, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any action, suit or proceeding in which any such
claim is made that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in such courts, or that the
venue thereof may not be appropriate or that this agreement may not be enforced
in or by such courts. The parties hereby consent to and grant the Court of
Chancery of the State of Delaware jurisdiction over such parties and over the
subject matter of any such claim and agree that mailing of process or other
papers in connection with any such action, suit or proceeding in the manner
provided in Section 7.3 or in such other manner as may be permitted by law,
shall be valid and sufficient thereof.

7.2 Waiver. Waiver by a party of a breach hereunder by another party shall not
be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

7.3 Notices. All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit A attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service
or (d) sent by facsimile transmission or electronic mail, with a confirmation
copy to be sent by registered or certified mail, return receipt requested,
postage prepaid. Any such notice, instruction or communication shall be deemed
to have been delivered upon receipt if delivered by hand, three (3) Business
Days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, one (1) Business Day after it is sent via a reputable
nationwide overnight courier service or when transmitted with electronic
confirmation of receipt, if transmitted by facsimile or electronic mail (if such
transmission is made during regular business hours of the recipient on a
Business Day; or otherwise, on the next Business Day following such
transmission). Any party may change its address by giving notice to the other
parties in the manner provided above.

7.4 Entire Agreement. This Agreement, the Purchase Agreement and the
Collaboration Agreement contain the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all prior and
contemporaneous arrangements or understandings, whether written or oral, with
respect hereto and thereto.

 

- 24 -



--------------------------------------------------------------------------------

7.5 Amendments. No provision in this Agreement shall be supplemented, deleted or
amended except in a writing executed by an authorized representative of each of
the parties hereto.

7.6 Headings; Nouns and Pronouns; Section References. Headings in this Agreement
are for convenience of reference only and shall not be considered in construing
this Agreement. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of names and pronouns shall include the plural and vice-versa. References
in this Agreement to a section or subsection shall be deemed to refer to a
section or subsection of this Agreement unless otherwise expressly stated.

7.7 Severability. If, under applicable Laws, any provision hereof is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.

7.8 Assignment. Except for an assignment of this Agreement by the Investor to a
Permitted Transferee, neither this Agreement nor any rights or duties of a party
hereto may be assigned by such party, in whole or in part, without (a) the prior
written consent of the Company in the case of any assignment by the Investor; or
(b) the prior written consent of the Investor in the case of an assignment by
the Company.

7.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

7.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.

7.11 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party other than any Affiliate
of the Investor. No Third Party with the exception of any Affiliate of the
Investor shall obtain any right under any provision of this Agreement or shall
by reason of any such provision make any claim in respect of any debt, liability
or obligation (or otherwise) against any party hereto.

7.12 No Strict Construction. This Agreement has been prepared jointly and will
not be construed against any party.

7.13 Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

 

- 25 -



--------------------------------------------------------------------------------

7.14 Specific Performance. The Company and the Investor hereby acknowledge and
agree that the rights of the parties hereunder are special, unique and of
extraordinary character, and that if any party refuses or otherwise fails to
act, or to cause its Affiliates to act, in accordance with the provisions of
this Agreement, such refusal or failure would result in irreparable injury to
the Company or the Investor, as the case may be, the exact amount of which would
be difficult to ascertain or estimate and the remedies at law for which would
not be reasonable or adequate compensation. Accordingly, if any party refuses or
otherwise fails to act, or to cause its Affiliates to act, in accordance with
the provisions of this Agreement, then, in addition to any other remedy which
may be available to any damaged party at law or in equity, such damaged party
will be entitled to seek specific performance and injunctive relief, without
posting bond or other security, and without the necessity of proving actual or
threatened damages, which remedy such damaged party will be entitled to seek in
any court of competent jurisdiction.

7.15 No Conflicting Agreements. The Investor hereby represents and warrants to
the Company that neither it nor any of its Affiliates is, as of the date of this
Agreement, a party to, and agrees that neither it nor any of its Affiliates
shall, on or after the date of this Agreement, enter into any agreement that
conflicts with the rights granted to the Company in this Agreement. The Company
hereby represents and warrants to each Holder that it is not, as of the date of
this Agreement, a party to, and agrees that it shall not, on or after the date
of this Agreement, enter into any agreement or approve any amendment to its
Organizational Documents (as defined in the Purchase Agreement) with respect to
its securities that conflicts with the rights granted to the Holders in this
Agreement. The Company further represents and warrants that the rights granted
to the Holders hereunder do not in any way conflict with the rights granted to
any other holder of the Company’s securities under any other agreements.

7.16 Use of Proceeds. The Company shall use the proceeds from the sale of the
Shares for research and development and other working capital purposes and shall
not use such proceeds for the redemption of any shares of Common Stock or for
the payment of any dividends on shares of Common Stock.

7.17 No Publicity. The parties hereto agree that the provisions of Section
[11.5] of the Collaboration Agreement shall be applicable to the parties to this
Agreement with respect to any public disclosures regarding the proposed
transactions contemplated by the Purchase Agreement and the Collaboration
Agreement or regarding the parties hereto or their Affiliates (it being
understood that the provisions of Section [11.5] of the Collaboration Agreement
shall be read to apply to disclosures of information relating to this Agreement
and the transactions contemplated hereby).

7.18 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY (OR THE OTHER PARTY’S AFFILIATES OR SUBLICENSEES) IN CONNECTION WITH
THIS AGREEMENT FOR LOST REVENUE, LOST PROFITS, LOST SAVINGS, LOSS OF USE, DAMAGE
TO GOODWILL, OR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
INDIRECT DAMAGES UNDER ANY THEORY, INCLUDING CONTRACT, NEGLIGENCE, OR STRICT
LIABILITY, EVEN IF THAT PARTY HAS BEEN PLACED ON NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES.

 

- 26 -



--------------------------------------------------------------------------------

(Signature Page Follows)

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

JOHNSON & JOHNSON INNOVATION-JJDC, INC. By:  

Marian T. Nakada

  Name:   Marian T. Nakada   Title:   VP Venture Investments ACHILLION
PHARMACEUTICALS, INC. By:  

/s/ Milind Deshpande

Name:   Milind Deshpande Title:   President & CEO

[Signature Page to Investor Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF IRREVOCABLE PROXY

In order to secure the performance of the duties of the undersigned pursuant to
Section 5.1 of the Investor Agreement, dated as of May 19, 2015 (the
“Agreement”), by and between Johnson & Johnson Innovation-JJDC, Inc. and
Achillion Pharmaceuticals, Inc. (the “Company”), the undersigned hereby
irrevocably appoints the Company and any individual designated by the Company,
and each of them individually, as the attorneys, agents and proxies, with full
power of substitution and resubstitution in each of them, for the undersigned,
and in the name, place and stead of the undersigned, to vote (or cause to be
voted) in such manner as set forth in Section 5.1 of the Agreement (but in any
case, (i) in accordance with any written instruction from the undersigned,
properly delivered under Section 5.1 of the Agreement, to vote as contemplated
by Section 5.1(b) of the Agreement and (ii) excluding any matter that is an
Extraordinary Matter described in Section 5.2) with respect to all Purchased
Shares, which the undersigned is or may be entitled to vote at any meeting of
the Company held after the date hereof, whether annual or special and whether or
not an adjourned meeting. This proxy is coupled with an interest, shall be
irrevocable and binding on any successor in interest of the undersigned and
shall not be terminated by operation of law upon the occurrence of any event.
This proxy shall operate to revoke and render void any prior proxy as to voting
securities heretofore granted by the undersigned which is inconsistent herewith.
Notwithstanding the foregoing, this irrevocable proxy shall be effective if, at
any annual or special meeting of the stockholders of the Company (or any consent
in lieu thereof) and at any adjournments or postponements of any such meetings,
the undersigned (A) fails to appear or otherwise fails to cause its voting
securities of the Company to be counted as present for purposes of calculating a
quorum, or (B) fails to vote such voting securities in accordance with
Section 5.1 of the Agreement, in each case at least two (2) Business Days prior
to the date of such stockholders’ meeting. This proxy shall terminate upon the
earlier of the expiration or termination of the Voting Agreement Term.

 

JOHNSON & JOHNSON INNOVATION-JJDC, INC. By:  

 

  Name:   Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

NOTICES

 

(a) If to the Investor:

Johnson & Johnson Innovation-JJDC, Inc.

410 George Street

New Brunswick, NJ 08901

Attention: General Manager

with a copy to:

Johnson & Johnson Law Department

One Johnson & Johnson Plaza

New Brunswick, NJ 08534

Attention: General Counsel

 

(b) If to the Company:

Achillion Pharmaceuticals, Inc.

300 George Street

New Haven, CT 06511

Attention: CEO

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Steven D. Singer

 

B-1